


110 HR 2028 IH: Muscogee Nation of Florida Federal

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2028
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2007
			Mr. Boyd of Florida
			 (for himself and Mr. Miller of
			 Florida) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To extend Federal recognition to the Muscogee Nation of
		  Florida.
	
	
		1.Short titleThis Act may be cited as the
			 Muscogee Nation of Florida Federal
			 Recognition Act.
		2.FindingsCongress finds that—
			(1)the Muscogee
			 Nation of Florida is comprised of lineal descendants of persons who were
			 historically part of the Creek Confederacy, which relocated from Daleville,
			 Alabama, and other areas of southern Alabama to the State of Florida between
			 1812 and 1887;
			(2)those Creek
			 persons settled in the north Florida panhandle in autonomous communities
			 (referred to in the constitution of the Muscogee Nation as
			 Townships), continuing the lifestyle and traditions practiced by
			 the historic Creek Nation of Alabama and Georgia;
			(3)(A)on dissolution of the
			 Creek Confederacy, the ancestors of current members of the Muscogee Nation of
			 Florida relocated and reestablished home sites, traditions, ceremonial centers,
			 tribal government (including through the traditional appointment of tribal
			 leaders), and tribal economy in rural areas of the State of Florida;
				(B)the relocation described in
			 subparagraph (A) did not prevent the Nation from—
					(i)continuing to exercise the
			 governing powers of the Nation;
					(ii)providing services to members of
			 the Nation; or
					(iii)enjoying the communal lifestyle
			 of the Nation; and
					(C)some members of the Nation remain on
			 original home sites of their Creek ancestors;
				(4)members of the
			 Nation—
				(A)participated in
			 the 1814 Treaty of Ft. Jackson and the Apalachicola Treaty of October 11, 1832;
			 and
				(B)were included in
			 the Abbott-Parsons Creek Census, dated 1832 and 1833;
				(5)members of the
			 Nation have established an ancestral claim to land taken from the Nation by
			 General Andrew Jackson in the aftermath of the War of 1812 pursuant to the 1814
			 Treaty of Ft. Jackson;
			(6)beginning in 1971,
			 the Secretary of the Interior distributed to members of the Nation in 3 actions
			 per capita payments for land claim settlements;
			(7)(A)in 1974, the State of
			 Florida established the Northwest Florida Creek Indian Council to manage issues
			 relating to Creek Indians in northwest Florida; and
				(B)in 1978, the Council held an election
			 for representatives to the tribal government known as the Florida Tribe
			 of Eastern Creek Indians, which is now the Muscogee Nation of
			 Florida;
				(8)in 1986, the
			 Senate and House of Representatives of the State of Florida passed resolutions
			 recognizing the Muscogee Nation of Florida as an Indian tribe;
			(9)the community of
			 Bruce in Walton County, Florida, has been a governing center for the Nation for
			 more than 150 years;
			(10)in the community
			 of Bruce, the Nation—
				(A)beginning in the
			 early 1860s, used and maintained the Antioch Cemetery, which remains in use by
			 members of the Nation as of the date of enactment of this Act;
				(B)between 1895 and
			 1947, maintained a school that was attended by members of the Nation;
				(C)in 1912,
			 established a church that is recognized by the Methodist Conference as a Native
			 American church; and
				(D)maintained a
			 ceremonial area on Bruce Creek that was attended until the late 1920s;
				(11)the ceremonial
			 area of the Nation, as in existence on the date of enactment of this
			 Act—
				(A)is located in the
			 community of Blountstown, Florida, 1 of the reservations referred to in the
			 Apalachicola Treaty of October 11, 1832; and
				(B)is the site of
			 continuing ceremonies, such as Green Corn, and traditional events;
				(12)local governments
			 have recognized the community of Bruce as the center of tribal government of
			 the Nation; and
			(13)during the
			 30-year period preceding the date of enactment of this Act, the Nation has
			 received Federal, State, and local grants, and entered into contracts, to
			 provide services and benefits to members of the Nation.
			3.DefinitionsIn this Act:
			(1)MemberThe
			 term member means—
				(A)an individual who
			 is an enrolled member of the Nation as of the date of enactment of this Act;
			 and
				(B)an individual who
			 has been placed on the membership rolls of the Nation in accordance with this
			 Act.
				(2)NationThe
			 term Nation means the Muscogee Nation of Florida (formerly known
			 as the Florida Tribe of Eastern Creek Indians).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)Tribal
			 CouncilThe term Tribal Council means the governing
			 body of the Nation.
			4.Federal
			 recognition
			(a)Recognition
				(1)In
			 generalFederal recognition is extended to the Nation.
				(2)Applicability of
			 lawsAll laws (including regulations) of the United States of
			 general applicability to Indians or nations, Indian tribes, or bands of Indians
			 (including the Act of June 18, 1934 (25 U.S.C. 461 et seq.)) that are not
			 inconsistent with this Act shall be applicable to the Nation and
			 members.
				(b)Federal services
			 and benefits
				(1)In
			 generalOn and after the date of enactment of this Act, the
			 Nation and members shall be eligible for all services and benefits provided by
			 the Federal Government to federally recognized Indian tribes without regard
			 to—
					(A)the existence of a
			 reservation for the Nation; or
					(B)the location of
			 the residence of any member on or near any Indian reservation.
					(2)Service
			 areaFor the purpose of the delivery of Federal services to
			 members, the service area of the Nation shall be considered to be—
					(A)the community of
			 Bruce in Walton County, Florida; and
					(B)an area in the
			 State of Florida in which members reside that is bordered—
						(i)on
			 the west by the Escambia River; and
						(ii)on
			 the east by the St. Marks River.
						5.Constitution and
			 bylaws
			(a)In
			 generalThe constitution and
			 bylaws of the Nation shall be the constitution and bylaws of the Tribal Council
			 dated January 21, 2001 (including amendments), as submitted to the Secretary
			 for approval on recognition.
			(b)New constitution
			 and bylawsOn receipt of a written request of the Tribal Council,
			 the Secretary shall hold a referendum for members for the purpose of adopting a
			 new constitution and bylaws, in accordance with section 16 of the Act of June
			 18, 1934 (25 U.S.C. 476).
			6.Tribal
			 CouncilThe Tribal
			 Council—
			(1)shall represent
			 the Nation and members; and
			(2)may—
				(A)enter into any
			 contract, grant agreement, or other agreement with any Federal department or
			 agency;
				(B)carry out or
			 administer such programs as the Tribal Council determines to be appropriate to
			 carry out the contracts and agreements; and
				(C)designate a
			 successor in interest pursuant to a new constitution or bylaw of the Nation
			 adopted under section 5(b).
				7.Membership
			 rollThe membership roll of
			 the Nation shall be determined in accordance with the membership criteria
			 established by the ordinance of the Nation numbered 04–01–100 and dated
			 February 7, 2004.
		
